Citation Nr: 1217071	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicide agents, or to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for hypertension.  

In March 2008, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.  

In January 2010, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran experiences panic attacks related to his service-connected PTSD that exacerbate his hypertension and make it difficult to control.


CONCLUSION OF LAW

The Veteran's hypertension is aggravated by his service-connected PTSD.  38 U.S.C.A. § 1110; 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for hypertension.  In written statements submitted in support of his claim, and in March 2008 testimony before the Board, the Veteran explained that he believes that he developed hypertension as a result of exposure to herbicide agents while stationed in Vietnam.  Alternatively, he believes that his service-connected PTSD has aggravated his hypertension.  In support of this assertion, the Veteran described experiencing panic attacks related to his PTSD.  He indicated that his panic attacks have made it difficult to control his hypertension, such that the dosage of the medication prescribed for his hypertension requires frequent adjustment.  For these reasons, he asserts that service connection for hypertension is warranted.

As a preliminary matter, in this decision, the Board grants service connection for the Veteran's hypertension, which constitutes a complete grant of the benefits sought on appeal.  As such, no discussion as to whether VA's duties to notify or assist have been satisfied with respect to the claim is necessary.  See The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  Any deficiencies with respect to either VA's duty to notify or assist are harmless.  As such, there is no prejudice to the Veteran in proceeding with an adjudication of the merits of his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542   (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including cardiovascular disease, such as hypertension, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Board notes that the regulation governing secondary service connection claims, 38 C.F.R. § 3.310, was amended, effective October 10, 2006, during the pendency of this appeal.  See Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2011).  

Generally, when the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies.  See Kuzma v. Principi, 341 F.3d 1327, 1329 (Fed. Cir. 2003), see also VAOPGCPREC 7-2003 (Nov. 19, 2003).  The Veteran's claim for secondary service connection was received in January 2005, prior to the regulation change.  As the version of 38 C.F.R. § 3.310 in effect at the time the Veteran filed his claim is more favorable, as it did not require the rating activity to determine the baseline level of severity of the disability, the Board will apply the version of the regulation in effect prior to the October 2006 amendments.  

The Board now turns to the merits of the Veteran's claim.

The Veteran's service treatment records do not demonstrate treatment for or a diagnosis of hypertension.  The Veteran, however, does not contend that he developed hypertension during service, but rather contends that exposure to herbicide agents in service caused him to develop hypertension after his separation from service.  In the alternative, he asserts that his hypertension was caused or aggravated by his service-connected PTSD. 

The record reflects that the Veteran initially was observed to have elevated blood pressure in February 2003, and that he was first diagnosed with hypertension in May 2003.  He has been on medication for control of his hypertension since the May 2003 diagnosis.  

In first addressing the Veteran's contentions that his hypertension was caused by in-service exposure to herbicide agents, the Board observes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

The Veteran's service personnel records demonstrate that he served in the Republic of Vietnam from February 1970 to April 1972.  Thus, he is presumed to have been exposed to herbicide agents during the period from February 1970 to April 1972.  Significantly, however, hypertension is not one of the diseases which have been determined to have a positive correlation with herbicide exposure.  Although ischemic heart disease has been added to the list of diseases presumed to be associated with a history of exposure to herbicide agents, see Diseases Associated with Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53202, 53204 (Aug. 31, 2010),VA has declined to extend that presumption to hypertension.  In December 2010, the Secretary of Veterans Affairs reiterated that service connection for hypertension, among other diseases identified in the July 24, 2009 National Academy of Sciences (NAS) report, "Veterans and Agent Orange:  Update 2008", was not warranted based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange:  Update 2008, 75 Fed. Reg. 81332, 81333 (Dec. 27, 2010).  Based upon the findings in the NAS report, VA amended 38 C.F.R. § 3.309(e) for the express purpose of adding a Note to § 3.309(e) clarifying that the term "ischemic heart disease" does not include hypertension."  See 75 Fed. Reg. 53202, 53216.

Nevertheless, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  However, in the absence of any competent evidence relating a disease not listed in 38 C.F.R. § 3.309(e)) to exposure to herbicide agents, service connection as secondary to exposure to herbicide agents is not warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, there is no competent evidence linking the Veteran's hypertension to exposure to herbicide agents.  In this regard, the Board has considered the Veteran's statements relating his hypertension to in-service exposure to herbicide agents, and those of his representative, relating his hypertension to herbicide agents, by way of the development of diabetes mellitus, which has been linked medically to the development of hypertension.  Neither the Veteran nor his representative, as laypersons, is competent to relate his hypertension to in-service exposure to herbicide agents.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that knowledge, skill, experience, training or education is necessary for an etiological opinion where the veteran is not competent to identify the medical condition and its cause); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that a professional medical opinion is not required to establish a nexus if a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  In addition, the statements of the Veteran's representative linking his hypertension to herbicide exposure, by way of the development of diabetes mellitus, are unpersuasive, as the Veteran has not been diagnosed with diabetes mellitus.  As neither the Veteran nor his representative is competent to provide an opinion relating his hypertension to in-service exposure to herbicide agents, their lay statements attesting to such a relationship are entitled to no probative weight.  As there is no competent evidence relating the Veteran's hypertension to his presumed in-service exposure to herbicide agents, service connection for hypertension as secondary to exposure to herbicide agents is not warranted. 

As will be discussed below, the Board finds that service connection for hypertension is warranted on a secondary basis.  As the Veteran does not contend, apart from in-service exposure to herbicide agents, that he developed hypertension during service, and the award of secondary service connection is in this instance a full grant of the benefit sought on appeal, the Board finds that a discussion regarding service connection on a direct-incurrence basis is not necessary.  The Board thus turns to the Veteran's final contention, that his hypertension was caused or aggravated by his service-connected PTSD.

Clinical records dated after the Veteran's initial diagnosis of hypertension in May 2003 show that despite anti-hypertensive medication, the Veteran's hypertension continued to be elevated, such that the dosage of his medication was increased.  For example, VA clinical records dated in August 2005 show that the Veteran was scheduled for evaluation of his anti-hypertensive medication, as he continued to have mildly elevated blood pressure readings.  Clinical records dated in November 2005 show that the dosage of the Veteran's felodipine, a medication prescribed for hypertension, was increased from 5 mg to 10 mg.

In support of his contention that his PTSD had aggravated his hypertension, the Veteran submitted a December 2006 letter written by his private treating physician.  In this letter, the physician stated that nightmares, hallucinations, and panic attacks associated with the Veteran's PTSD "contributed to his high blood pressure being hard to control."  The same physician submitted an additional letter in February 2008, again expressing that the Veteran's PTSD had "certainly...made treating his blood pressure harder."

In January 2010, the Board remanded the Veteran's claim for the purpose of obtaining an opinion addressing whether the Veteran's service-connected PTSD had caused or aggravated his hypertension.  The Veteran underwent VA examination in February 2010.  In the associated report of examination, the examiner indicated that the most appropriate diagnosis for the Veteran was essential hypertension, based upon physical examination of the Veteran and a review of his claims file.  The examiner noted that medical studies had determined that PTSD was a causative factor in the development of hypertension, and that studies had also found that PTSD had been shown to aggravate hypertension.  A review of the file reflected that the Veteran had already been diagnosed with hypertension when he was diagnosed with PTSD in 2004.  As the Veteran had likely had PTSD for many years prior to his official diagnosis of PTSD, the examiner determined that it was as likely as not that his PTSD had aggravated his hypertension.

As the February 2010 examiner determined that the Veteran's PTSD as likely as not had aggravated his hypertension, the agency of original jurisdiction determined that an additional opinion was necessary in effort to clarify the baseline manifestations of the Veteran's hypertension.  See 38 C.F.R. § 3.310(b) (2011) (indicating that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established, and the extent of aggravation determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level of severity of the nonservice-connected disease or injury).  A different examiner reviewed the Veteran's claims file in August 2010, and determined that it was not possible to state with any degree of medical certainty that the Veteran's hypertension was in any way related to his PTSD.  The examiner noted that the Veteran had been diagnosed with hypertension in 2003, at about the same time he was diagnosed with an abdominal aortic aneurysm.  Both of these diagnoses were made four years after the Veteran was diagnosed with sleep apnea and panic attacks.  The examiner noted that sleep apnea and PTSD had both been shown to cause hypertension.  As the Veteran had more than one potential cause of hypertension, the examiner felt that it would be purely speculative to offer an opinion that the hypertension was caused by PTSD, versus sleep apnea, versus classifying the hypertension as essential in nature, and unrelated to either PTSD or sleep apnea.  Similarly, the examiner determined that it was not possible to state with any degree of medical certainty that the Veteran's hypertension had been aggravated by his PTSD.  The examiner noted that blood pressure readings dated between 2004 and 2010 were predominantly within normal limits, with the exception of a four- or five-month period in early 2005.   

The Board notes that the August 2010 examiner did not provide the baseline manifestations of the Veteran's hypertension, as requested by the agency of original jurisdiction.  However, the examiner's conclusion that it would be purely speculative to offer an opinion that the Veteran's PTSD had aggravated his hypertension rendered moot the need to provide the requested baseline manifestations.  In addition, as the Board explained above, the baseline manifestations of the Veteran's hypertension were not necessary in this case, as the regulatory revisions requiring such are not applicable to the Veteran's claim.  Accordingly, any resulting deficiency in the August 2010 opinion is not prejudicial.

In evaluating whether the Veteran's service-connected PTSD caused his hypertension, the Board concludes that the preponderance of the evidence is against such a finding.  Both VA examiners concluded that the Veteran's PTSD had not caused his hypertension, and this finding has not been disputed by the Veteran's private treating physician.  As the competent evidence of record does not support a causative relationship between the Veteran's service-connected PTSD and his hypertension, the Board concludes that the Veteran's hypertension is not proximately due to or the result of his PTSD, and that service connection is not warranted on this basis.  In reaching this conclusion, the Board has considered the Veteran's statements asserting that his service-connected PTSD caused his hypertension.  In the instant case, the Board finds that the Veteran is not competent to causally relate his hypertension to his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that knowledge, skill, experience, training or education is necessary for an etiological opinion where the veteran is not competent to identify the medical condition and its cause); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that a professional medical opinion is not required to establish a nexus if a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  As the Veteran is not competent to provide an opinion causally relating his hypertension to his service-connected PTSD, his lay statements attesting to such a relationship are entitled to little probative weight.

Notably, however, a causal link is not required for service connection on a secondary basis.  A showing that the service-connected disability aggravates the condition at issue will also satisfy the requirements for service connection on a secondary basis.  See Allen, 7 Vet. App. at 448.  

After weighing the evidence regarding the relationship between the Veteran's hypertension and his service-connected PTSD, the Board concludes that the record as a whole supports a grant of secondary service connection for hypertension, on the basis of aggravation.  In this regard, the Board notes that the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 472 (1993).  In this case, the Board ascribes greater probative weight to the opinions of the Veteran's private treating physician indicating that the Veteran's PTSD aggravated his hypertension and to the February 2010 VA examiner's opinion concluding that it was as likely as not that the Veteran's service-connected PTSD had aggravated his nonservice-connected hypertension, than to the August 2010 VA examiner's opinion concluding that such a determination could not be made with "any degree of medical certainty."  The August 2010 examiner determined that the evidence of record did not support a finding of aggravation, based upon the Veteran's predominantly "normal" blood pressure readings.  In reaching this conclusion, the August 2010 examiner does not appear to have considered the statements of the Veteran and his treating physician regarding the difficulty of controlling his hypertension as a result of symptoms related to his service-connected PTSD, such as panic attacks, or the notations in his medical records showing that the dosages of his antihypertensive medication have been increased.  Although the majority of the Veteran's blood pressure readings in the clinical evidence of record were within the normal range, the Veteran's private physician has indicated that increasing dosages of medication have been required to keep the readings within the range of normal, and VA clinical records dated in 2005 are supportive of these assertions.  As the August 2010 examiner appears not to have considered evidence supportive of the Veteran's claim, the Board concludes that the examiner's finding that a determination as to aggravation could not be made with "any degree of medical certainty" was not based upon a complete review of the record, and as such is entitled to less probative weight.

Upon consideration of all of the evidence of record, the Board finds, for the reasons explained above, that is at least as likely as not that the Veteran's hypertension has been aggravated by his service-connected PTSD.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for hypertension, secondary to service-connected PTSD, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990); 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension secondary to service-connected PTSD is granted.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


